DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Set I: Species B (Fig. 1A; return electrode opening with conductive ink), Set II: Species A (Fig. 2; conductive ink location even with transverse axis), Set III: Species B (Fig. 5; return path is embedded in tubular member), Set IV: Species B (Fig. 8; dual return electrode & path with linear gap), For Set V: Species B (Fig. 12; dual return cabling) in the reply filed on 12/23/2021 is acknowledged.
Claims 3 & 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/139214 & 61/746162 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the benefit date of 12/27/2012.

Claim Objections
Claim 4 is objected to because of the following informalities:  amend “the outer surface” to –an outer surface- in ll. 2.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “with” to –within- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rydell (5,035,696) in view of Mahapatra et al. (2010/0114093).
Concerning claim 1, Rydell disclose a bipolar sphincterotome to perform a sphincterotomy at a treatment site within a patient (bipolar sphincterotome 10; Abstract, Col. 3, ll. 37-43), the bipolar sphincterotome comprising: 
an elongate tubular member (plastic tube 12; Col. 3, ll. 37-64); 
a cutting wire disposed within the tubular member, except for a cutting edge of the cutting wire, where the cutting edge protrudes from the tubular member (cutting wire 26; Col. 3, ll. 37-64, Col. 4, ll. 46-63); 
a first return path (conductive coating 86 on exterior of tube 12 // or // conductive silicone layer 88 // or // conductive polymer 92; Col. 5, ll. 20-37); and 
wherein the first return path comprises a first return wire, the first return wire longitudinally extending within the tubular member from a distal portion to a proximal portion of the tubular member (electrical conductor 24 runs through lumen 82 along the length of plastic tube 12 and can be a bare wire or coated within an insulating layer to prevent short circuiting if running in a single lumen with electrical conductor/wire 26; Col. 3, ll. 37-64, Col. 4, ll. 46-63, Col. 5, ll. 10-19).
Rydell fails to disclose a second return path substantially electrically isolated from the first return path, wherein the second return path comprises a second return wire, the second return wire longitudinally extending within the tubular member from the distal portion to the proximal portion of the tubular member.  However, Mahapatra et al. discloses a bipolar device comprising an elongate tubular member (2) having substantially electrically isolated first and second return paths (36) connected to first 

Claims 2 & 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rydell (5,035,696) in view of Mahapatra et al. (2010/0114093), as applied to claim 1, in further view of Wang et al. (5,462,545). 
Concerning claim 2, Rydell discloses the first return path comprises a first conductive portion (86//88//92) electrically coupled to the first return wire (24) (Col. 4, ll. 46-63, Col. 5, ll. 10-19; Fig. 5-8).  Rydell in view of Mahapatra et al. disclose the second return path comprises a second conductive portion electrically coupled to the second return wire as discussed in the rejection of claim 1 above. Rydell in view of Mahapatra et al. fail to disclose the conductive portions comprising conductive ink portions. However, Wang et al. discloses a treatment device comprising conductive portion (29) on the external surface of a tubular member (32), the conductive portion (29) comprising 
Concerning claim 5, Mahapatra et al. further disclose a gap separating the conductive portions (18) that substantially electrically isolates the conductive portions (18) ([0063]; Fig. 3B). 
Concerning claim 6, Mahapatra et al. further disclose the gap longitudinally extends in a substantially straight pattern (Fig. 3B)

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rydell (5,035,696) in view of Mahapatra et al. (2010/0114093) and Wang et al. (5,462,545), as applied to claim 2, in further view of Swanson et al. (5,991,650).
Concerning claim 4, Rydell in view of Mahapatra et al. and Wang et al. fail to disclose a first skive in the tubular member extending from the outer surface to a location within the tubular member that is in communication with a distal end of the first return wire, wherein the first conductive ink portion extends within the first skive to be electrically coupled with the first return wire; a second skive in the tubular member extending from the outer surface to a location within the tubular member that is in communication with a distal end of the second return wire, wherein the second conductive ink portion extends within the second skive to be electrically coupled with the second return wire, wherein the first skive and the second skive are disposed at St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Rydell in view of Mahapatra et al., Wang et al., and Swanson et al. fail to specifically disclose the first and second skives disposed at opposing ends of the first and second conductive ink portions.   It would have been obvious to one having ordinary skill in the art at the time the invention the invention was made to modify the invention of Rydell in view of Mahapatra et al., Wang et al., and Swanson et al. such that the first and second skives are disposed at opposing ends of the first and second conductive ink portions, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rydell (5,035,696) in view of Mahapatra et al. (2010/0114093), as applied to claim 1, in further view of Hastings et al. (2008/0161774).
claim 12, Rydell et al. disclose the first return wire (24) longitudinally extends with a first lumen (82) of the tubular member (12) (Fig. 5 & 8).  Rydell in view of Mahapatra et al. fail to disclose the second return wire is longitudinally embedded as an integral part of the tubular member.  However, Hastings et al. disclose a medical device (10) comprising an elongate tubular member (12) and conductive portions (26) connected to a proximal energy source via lead paths (28) that are longitudinally embedded as an integral part of tubular member (12).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rydell et al. in view of Mahapatra et al. such that the second return wire is longitudinally embedded as an integral part of the tubular member in order to provide the benefit of lead wires that do not become tangled, break, or rub against the wall of the catheter shaft leading to reduced efficacy and also helping the catheter diameter to remain small as taught by Hastings et al. ([0008-0012], [0038], [0044], [0059-0062]; Fig. 7-8)
Concerning claim 13, Rydell in view of Mahapatra et al. fail to disclose the first return wire and the second return wire are each embedded as an integral part of the tubular member.  However, Hastings et al. disclose a medical device (10) comprising an elongate tubular member (12) and conductive portions (26) connected to a proximal energy source via lead paths (28) that are each embedded as an integral part of tubular member (12).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rydell et al. in view of Mahapatra et al. such that the first return wire and the second return wire are each embedded as an integral part of the tubular member in order to provide the benefit of lead wires that do not become tangled, break, or rub against the wall of the catheter shaft leading to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6 & 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,844,407. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a bipolar sphincterotome comprising an elongate tubular member, a cutting wire, first and second electrically isolated return paths connected via skives to respective conductive ink portions separated by a gap.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794